NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JOYCE BRANCH-WILLIAMS,
Petition,er,
V.
DEPARTMENT OF VETERANS AFFAIRS,
Responden.t.
2011-3112
Petition for review of the Merit Systems Protection
Board in case no. PHO752100589-I-1.
ON MOTION
ORDER
Joyce Branch-WilliamS moves for leave to proceed in
forma pauperis
Up0n consideration thereof
IT ls ORDERED THAT:
The motion is granted

BRANCH-WILLlAMS V. VA
APR 20 2011
Da1;e
cc: Joyce Bra11ch-Wi11iamS
S
Jeanne E. Davidson, Esq.
FoR THE CoURT
/s/ J an Horba1y
J an Horbaly
Clerk
Fii.ED
l1.s. cover or APP£ALs ma
mr F£1)ERAL macon
APR 2 0 2011
1mr)naALv
man